



AMENDMENT NO. 1 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
ARC DOCUMENT SOLUTIONS, INC. (“ARC”) and JORGE AVALOS (“Executive”) agree to
enter into this AMENDMENT NO. 1 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AGREEMENT (“Amendment No. 1”) dated as of February 13, 2019 (“Effective Date”).
RECITALS
WHEREAS, ARC and Executive entered into an Employment Agreement, dated May 1,
2014, as amended and restated on February 1, 2015 and June 9, 2015 (“Executive
Agreement”), under which Executive was employed as Chief Financial Officer. All
capitalized terms in this Amendment No. 1 not otherwise defined herein shall
have the meanings ascribed to them in the Executive Agreement.

WHEREAS, the parties now wish to amend certain terms of the Executive Agreement
as of the Effective Date.
Now, therefore, in consideration of the promises, covenants and agreements set
forth in this Amendment No. 1, the parties agree as follows:
1.
COMPENSATION.

Section 1 set forth in Appendix B to the Amended and Restated Executive
Employment Agreement, dated as of June 9, 2015, is hereby amended and restated
in its entirety to read as follows:
1.
Base Salary. During the Employment Term, ARC shall pay Executive a base salary
at the annual rate of $370,000 per year or such higher rate as may be determined
from time to time by ARC in accordance with ARC’s compensation policies and
practices (“Base Salary”). Such Base Salary shall be paid in accordance with
ARC’s standard payroll practice for senior executives.

Except as specifically set forth in this Amendment No. 1, the Executive
Agreement remains in full force and effect without modification.
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first hereinabove set forth.
ARC DOCUMENT SOLUTIONS, INC. 

 
By:________________________________
    Kumarakulasingam Suriyakumar


Title: President and Chief Executive Officer
EXECUTIVE 

 
By:______________________________
Jorge Avalos





1

